DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Drawings
The drawings are objected to because they are very light and very difficult to see, the numbering is blurry (dated 06/20/2020, see in particular figs. 1, 4-8) .   Applicant’s newly submitted fig. 3 (04/26/2022) remains very light and difficult to see, the numbering is blurry. Newly submitted fig. 4 looks clear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “the sluice panel is configured with an undercut”. It is unclear whether the undercut is required or not since the “configured to” language refers to functional limitations and a undercut is structure not function.
Claim 4 recites, “the control panel is configured with one or more grooves”. It is unclear whether the one or more grooves are required or not since the “configured to” language refers to functional limitations and grooves are structure not function.
Claims 5-7 are rejected based on their dependency on 3 and 4 above.
Claim 8 recites, “the sidewalls are configured with one or more vertically aligned slits”. It is unclear whether the vertically aligned slits are required or not since  “configured” language refers to functional limitations and grooves are structure not function.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites, “wherein the sluice panel is connected to the control panel via a hinge joint” which is already required by the added limitations in claim 1, “the sluice panel sits along the trough and supports the control panel hinged thereto”.
Claims 3-8 are rejected based on their dependency on 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20180139915) in view of KR 10-2004-0024608 (hereafter referred to as KR ‘608, provided herein, see English translation provided herein).
For claim 1, Au teaches a hydroponic tray for agricultural use (Figs 1-12), the tray
comprising:
an inlet end for an ingress of fluid (Fig 1 Item 20- inlet) and an outlet end for an egress
of fluid (Fig 1 Item 30- outlet);
a trough (Fig 1 Item 12- base) extending continuously between the inlet end and the outlet end along which, in use, the fluid flows ([0045]); and
at least one fluid regulator device extending transversely across the trough (Fig 1 Item 40- paddle assemblies), and comprising a sluice panel (2 left and right side paddles 41) integrated with a control panel (Fig 5 2 top and bottom paddles 41).
Au is silent about wherein the sluice panel sits along the trough and supports the control panel hinged thereto in an inclined manner as the control panel is manipulated to rotate relative to the sluice panel at an angle to vary a rate of fluid flow after fluid flows through the sluice panel.
KR ‘608 however does teach a fluid regulator device (abstract and figs.) including the device extending transversely across the trough (Description, page 4, last two lines “FIGS. 1-3 can be installed in a channel of a suitable size by attaching the fluid level control system to the channel via the frame 1 and the side plate 2”), and comprising a sluice panel (1, fig. 9) integrated with a control panel( 3, fig. 9), wherein the sluice panel sits along the trough (Description, page 4, last two lines) and supports the control panel hinged thereto in an inclined manner (figs. 9-10, hinge block 8) as the control panel is manipulated to rotate relative to the sluice panel at an angle to vary a rate of fluid flow after fluid flows through the sluice panel (figs. 4-5, abstract, description).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the flow regulator device of Au including a control panel hinged to the sluice panel, as taught by the flow control device of KR’ 608, in order to control a level of water flowing through channels (see abstract of KR ‘608).
For claim 2, Modified Au teaches further teaches wherein the sluice panel is connected to the control panel via a hinge joint (8 of KR ‘608).

    PNG
    media_image1.png
    294
    398
    media_image1.png
    Greyscale
For claim 3, modified Au further teaches wherein the sluice panel is configured with an undercut (Fig 5 of Au- see image below, as best understood sluice panels 41 are configured to have an undercut underneath them, modified with the sluice panel 1 of KR ‘608 mounted in the same location, note the limitation does not require the panel to comprise an undercut within itself).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Au as modified by KR ‘608, as applied to claim 1 above, and further in view of Conner (US 3525435 A).
For claim 9, modified Au teaches all of the abovementioned claim 1 but is silent as to one or more filter devices located along the trough for collecting particulate matter carried from the inlet end to the outlet end.
Conner teaches within the same field of endeavor and reasonably pertinent to the invention a disposable filter cartridge for aquariums (Figs 1-4) wherein one or more filter devices located along the trough for collecting particulate matter carried from the inlet end to the outlet end (Fig 4 Item 62- filter cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Au’s hydroponics trough with the further teachings of Conner’s filter cartridge in order to filter dirt and debris from the hydroponic system, preventing clogs in the circulation pump or outlet end.
Regarding claim 10, modified Au teaches all of the abovementioned claim 9 and further teaches wherein the filter device comprises a perforated casing (Conner- Fig 4 Item 68- envelope) having an open end (Conner- Fig 4 Item 64- open top tray portion) and two baffles at each side of the open end so as to guide fluid flowing into the casing (Conner- Col. 3 Lines 29-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Au’s hydroponic tray with the further teachings of Conner’s open ended filter in order to direct fluid flow through the filter, preventing dirt and debris from clogging the outlet end.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20180139915) in view of KR 10-2004-0024608 (hereafter referred to as KR ‘608, provided herein, see English translation provided herein) and Conner (US 3525435 A).
For claim 11, Au teaches a kit of parts for assembly to provide a hydroponic tray for agricultural use (Figs 1-12), comprising:
a tray (Fig 1 Item 10- tray) having an inlet end for an ingress of fluid (Fig 1 Item 20- inlet) and an outlet end for an egress of fluid (Fig 1 Item 30- outlet);
a trough (Fig 1 Item 12- base) extending continuously between the inlet end and the outlet end along which, in use, the fluid flows ([0045]);
at least one fluid regulator device extending transversely across the trough (Fig 1 Item 40- paddle assemblies), and comprising a sluice panel (2 left and right side paddles 41) integrated with a control panel (Fig 5 2 top and bottom paddles 41);
one or more containers disposed in the tray (Fig 1 unlabeled) for growing plants therein ([0043]).
Au is silent about wherein the sluice panel sits along the trough and supports the control panel hinged thereto in an inclined manner as the control panel is manipulated to rotate relative to the sluice panel at an angle to vary a rate of fluid flow after fluid flows through the sluice panel.
KR ‘608 however does teach a fluid regulator device (abstract and figs.) including the device extending transversely across the trough (Description, page 4, last two lines “FIGS. 1-3 can be installed in a channel of a suitable size by attaching the fluid level control system to the channel via the frame 1 and the side plate 2”), and comprising a sluice panel (1, fig. 9) integrated with a control panel( 3, fig. 9), wherein the sluice panel sits along the trough (Description, page 4, last two lines) and supports the control panel hinged thereto in an inclined manner (figs. 9-10, hinge block 8) as the control panel is manipulated to rotate relative to the sluice panel at an angle to vary a rate of fluid flow after fluid flows through the sluice panel (figs. 4-5, abstract, description).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the flow regulator device of Au including a control panel hinged to the sluice panel, as taught by the flow control device of KR’ 608, in order to control a level of water flowing through channels (see abstract of KR ‘608).
Modified Au is silent as to a filter device located in the trough to trap particulate matter carried by the fluid.
Conner teaches within the same field of endeavor and reasonably pertinent to the invention a disposable filter cartridge for aquariums (Figs 1-4) wherein one or more filter devices located along the trough for collecting particulate matter carried by the fluid (Fig 4 Item 62- filter cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Au’s hydroponic tray with the further teachings of Conner’s filter cartridge in order to filter dirt and debris from the hydroponic system, preventing clogs in the circulation pump or outlet end.

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Note the office is assuming claim 4 requires the –control panel comprising one or more grooves therein—for indication of allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record Au and KR ‘608 do not show a control panel comprising one or more grooves therein. Namely the fluid regulator of KR’ 608 (positioned in the hydroponics system of Au) would not function for its intended purpose if control panel 3 of KR ‘608 included grooves therein (the grooves would effect flow control and allow fluid movement in the closed position of panel 3 in figs. 4-5 of KR ‘608).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of record CN 1466643 A is noted because it pertains to sluice panels for flow control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619